Exhibit 10.5

 

 

 

 

REGISTRATION RIGHTS AGREEMENT

 

by and between

 

LIVENT CORPORATION

 

and

 

THE SHAREHOLDERS PARTY HERETO

 

Dated as of October 15, 2018

 

 

 

 

 

 

TABLE OF CONTENTS

___________________ 

Page

 



Section 1.01.  Definitions 1 Section 1.02.  Other Definitional and
Interpretative Provisions 4     Article II Registration Rights   Section
2.01.  Demand Registration 5 Section 2.02.  Piggyback Registration 7 Section
2.03.  Shelf Registration 8 Section 2.04.  Lock-Up Agreements 9 Section
2.05.  Registration Procedures 9 Section 2.06.  Participation in Public Offering
13 Section 2.07.  Rule 144 Sales; Cooperation by the Company 13     Article III
Indemnification and Contribution   Section 3.01.  Indemnification by the Company
13 Section 3.02.  Indemnification by Participating Shareholders 14 Section
3.03.  Conduct of Indemnification Proceedings 14 Section 3.04.  Contribution 15
Section 3.05.  Other Indemnification 16     Article IV Miscellaneous   Section
4.01.  Binding Effect; Assignability; Benefit 16 Section 4.02.  Waiver;
Amendment 16 Section 4.03.  Independent Nature of Shareholders’ Obligations and
Rights 17 Section 4.04.  Interpretation; Incorporation of Terms by Reference 17
    Exhibit A Joinder Agreement



 

i 

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT, dated as of October 15, 2018, is by and
between Livent Corporation, a Delaware corporation (the “Company”), and FMC
Corporation, including any Permitted Transferees (collectively, the
“Shareholders” and individually, a “Shareholder”). Capitalized terms used herein
and not otherwise defined shall have the respective meanings assigned to them in
Article I hereof.

 

In consideration of the mutual promises made herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

Article I
Definitions

 

Section 1.01. Definitions. For the purposes of this Agreement the following
terms shall have the following meanings; provided that capitalized terms used
but not otherwise defined in this ‎Section 1.01 shall have the respective
meanings ascribed to such terms in the Separation and Distribution Agreement:

 

“Action” means any demand, action, suit, countersuit, arbitration, inquiry,
proceeding or investigation by or before any federal, state, local, foreign or
international Governmental Authority or any arbitration or mediation tribunal.

 

“Affiliate” of any Person means a Person that controls, is controlled by, or is
under common control with such Person. As used herein, “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such entity, whether through
ownership of voting securities or other interests, by contract or otherwise.

 

“Agreement” means this Registration Rights Agreement, including all of the
schedules and exhibits hereto.

 

“Board” means the board of directors of the Company.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions are authorized or obligated by Law to be closed in New
York, New York.

 

“Company” has the meaning set forth in the preamble hereto.

 

“Damages” has the meaning set forth in ‎Section 3.01.

 

“Demand Registration” has the meaning set forth in ‎Section 2.01(a).

 

“Effectiveness Date” means the date upon which a Shareholder is no longer
subject to underwriter lock up or other contractual restriction entered into in
connection with the First Public Offering.

 

 

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“FINRA” means the Financial Industry Regulatory Authority (formerly, the
National Association of Securities Dealers, Inc.) and any successor thereto.

 

“First Public Offering” means the Company’s initial Public Offering.

 

“Governmental Authority” means any nation or Government, any state, municipality
or other political subdivision thereof, and any entity, body, agency,
commission, department, board, bureau, court, tribunal or other instrumentality,
whether federal, state, local, domestic, foreign or multinational, exercising
executive, legislative, judicial, regulatory, administrative or other similar
functions of, or pertaining to, Government and any executive official thereof.
As used in this definition, “Government” is meant to include all levels and
subdivisions of both U.S. and non-U.S. governments (i.e., local, regional or
national, and administrative, legislative or executive).

 

“Indemnified Party” has the meaning set forth in ‎Section 3.03.

 

“Indemnifying Party” has the meaning set forth in ‎Section 3.03.

 

“Inspectors” has the meaning set forth in ‎Section 2.05(g).

 

“Law” means any United States or non-United States federal, national,
supranational, state, provincial, local or similar law (including common law),
statute, ordinance, regulation, rule, code, order, treaty, license, permit,
authorization, registration, approval, consent, decree, injunction, judgment,
notice of liability, request for information, binding judicial or administrative
interpretation or other requirement, in each case, enacted, promulgated, issued,
entered or otherwise put into effect by a Governmental Authority.

 

“Lock-up Agreement” has the meaning set forth in ‎Section 2.04(a).

 

“Maximum Offering Size” has the meaning set forth in ‎Section 2.01(e).

 

“Permitted Transferee” means in the case of any Shareholder, a Person to whom
Registrable Securities are Transferred by such Shareholder; provided that
(i) such Transfer does not violate any agreements between such Shareholder and
the Company or any of the Company’s subsidiaries, (ii) such Transfer is not made
in a registered offering or pursuant to Rule 144 and (iii) such transferee shall
only be a Permitted Transferee if and to the extent the transferor designates
the transferee as a Permitted Transferee entitled to rights hereunder pursuant
to ‎Section 4.01(b).

 

“Person” means an individual, a general or limited partnership, a corporation, a
trust, a joint venture, an unincorporated organization, a limited liability
entity, any other entity and any Governmental Authority.

 

“Piggyback Registration” has the meaning set forth in ‎Section 2.02(a).

 

2 

 

“Public Offering” means an underwritten public offering of Shares pursuant to an
effective registration statement under the Securities Act, other than pursuant
to a registration statement on Form S-4 or Form S-8 or any similar or successor
form.

 

“Records” has the meaning set forth in ‎Section 2.05(g).

 

“Registering Shareholders” has the meaning set forth in ‎Section 2.01(a).

 

“Registrable Securities” means the Shares beneficially owned by a Shareholder on
the date of this Agreement (including any such Shares that are subsequently
transferred to a Permitted Transferee) until (i) a registration statement with
respect to the sale thereof shall have become effective under the Securities Act
and such securities shall have been disposed of in accordance with such
registration statement; (ii) such shares shall have been sold as permitted by
Rule 144 (or any successor provision) under the Securities Act; (iii) such
shares shall have been otherwise transferred and subsequent public distribution
of them shall not require registration of such distribution under the Securities
Act; or (iv) such shares shall have ceased to be outstanding.

 

“Registration Expenses” means any and all expenses incident to the performance
of, or compliance with, any registration or marketing of securities, including
all (i) registration and filing fees, and all other fees and expenses payable in
connection with the listing of securities on any securities exchange or
automated interdealer quotation system, (ii) fees and expenses of compliance
with any securities or “blue sky” laws (including reasonable fees and
disbursements of counsel in connection with “blue sky” qualifications of the
securities registered), (iii) expenses in connection with the preparation,
printing, mailing and delivery of any registration statements, prospectuses and
other documents in connection therewith and any amendments or supplements
thereto, (iv) security engraving and printing expenses, (v) internal expenses of
the Company (including all salaries and expenses of its officers and employees
performing legal or accounting duties), (vi) reasonable fees and disbursements
of counsel for the Company and customary fees and expenses for independent
certified public accountants retained by the Company (including the expenses
relating to any comfort letters or costs associated with the delivery by
independent certified public accountants of any comfort letters requested
pursuant to ‎Section 2.05(h)), (vii) reasonable fees and expenses of any special
experts retained by the Company in connection with such registration,
(viii) reasonable fees, out-of-pocket costs and expenses of the Shareholders,
including the reasonable fees and disbursements of one counsel for all of the
Shareholders participating in the offering selected by the Shareholders holding
the majority of the Registrable Securities to be sold for the account of all
Shareholders in the offering, (ix) fees and expenses in connection with any
review by FINRA of the underwriting arrangements or other terms of the offering,
and all fees and expenses of any “qualified independent underwriter,” including
the fees and expenses of any counsel thereto, (x) fees and disbursements of
underwriters customarily paid by issuers or sellers of securities, but excluding
any underwriting fees, discounts and commissions attributable to the sale of
Registrable Securities, (xi) costs of printing and producing any agreements
among underwriters, underwriting agreements, any “blue sky” or legal investment
memoranda and any selling agreements and other documents in connection with the
offering, sale or

 

3 

 

delivery of the Registrable Securities, (xii) transfer agents’ and registrars’
fees and expenses and the fees and expenses of any other agent or trustee
appointed in connection with such offering, (xiii) expenses relating to any
analyst or investor presentations or any “road shows” undertaken in connection
with the registration, marketing or selling of the Registrable Securities, and
(xiv) all out-of-pocket costs and expenses incurred by the Company or its
appropriate officers in connection with their compliance with ‎Section 2.05(m).
Except as set forth in clause (viii) above, Registration Expenses shall not
include any out-of-pocket expenses of the Shareholders (or the agents who manage
their accounts).

 

“Requesting Shareholder” has the meaning set forth in ‎Section 2.01(a).

 

“Rule 144” means Rule 144 (or any successor or similar provisions) under the
Securities Act.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Separation and Distribution Agreement” means the Separation and Distribution
Agreement, dated on or about the date hereof, by and between Parent and the
Company, as amended, modified or supplemented from time to time.

 

“Shareholder” has the meaning set forth in the preamble hereto.

 

“Shares” means shares of common stock, par value $0.001 per share, of the
Company and any shares into which such Shares may thereafter be converted or
changed.

 

“Shelf Registration” has the meaning set forth in ‎Section 2.03.

 

“Transfer” means, with respect to any Registrable Securities, (i) when used as a
verb, to sell, assign, dispose of, exchange, pledge, encumber, hypothecate or
otherwise transfer such Registrable Securities or any participation or interest
therein, whether directly or indirectly, or agree or commit to do any of the
foregoing and (ii) when used as a noun, a direct or indirect sale, assignment,
disposition, exchange, pledge, encumbrance, hypothecation, or other transfer of
such Registrable Securities or any participation or interest therein or any
agreement or commitment to do any of the foregoing.

 

“Underwritten Takedown” has the meaning set forth in ‎Section 2.03.

 

Section 1.02. Other Definitional and Interpretative Provisions. Words in the
singular shall be held to include the plural and vice versa and words of one
gender shall be held to include the other genders as the context requires. The
terms “hereof,” “herein” and “herewith” and words of similar import shall,
unless otherwise stated, be construed to refer to this Agreement as a whole and
not to any particular provision of this Agreement. Section and Exhibit
references are to the Sections and Exhibits to this Agreement unless otherwise
specified. The word “including” and words of similar import when used in this
Agreement shall mean “including, without limitation,” unless otherwise
specified.

 

4 

 

Article II
Registration Rights

 

Section 2.01. Demand Registration. (a) Following the Effectiveness Date, any
Shareholder or group of Shareholders (the requesting Shareholder(s) shall be
referred to herein as the “Requesting Shareholder”) may request that the Company
effect the registration under the Securities Act of all or any portion of the
Requesting Shareholder’s Registrable Securities and specify the intended method
of disposition thereof. The Company shall as promptly as reasonably practicable
following the date of receipt by the Company of such request give notice of such
requested registration (each such request shall be referred to herein as a
“Demand Registration”) and, in any event, no later than five Business Days prior
to the anticipated filing date of the registration statement relating to such
Demand Registration to any other Shareholders and thereupon shall use all
commercially reasonable efforts to effect, as expeditiously as possible, the
registration under the Securities Act of:

 

(i)       subject to the restrictions set forth in ‎Section 2.01(e), all
Registrable Securities for which the Requesting Shareholder has requested
registration under this ‎Section 2.01, and

 

(ii)       subject to the restrictions set forth in Sections ‎2.01(e) and ‎2.02,
all other Registrable Securities that any Shareholders (all such Shareholders,
together with the Requesting Shareholder, the “Registering Shareholders”) have
requested the Company to register pursuant to ‎Section 2.02, by request received
by the Company within two Business Days after such Shareholders receive the
Company’s notice of the Demand Registration,

 

all to the extent necessary to permit the disposition (in accordance with the
intended methods thereof as aforesaid) of the Registrable Securities so to be
registered, provided that the Company shall not be obligated to effect a Demand
Registration unless the aggregate proceeds expected to be received from the sale
of the Registrable Securities requested to be included in such Demand
Registration equals or exceeds $50,000,000 or such lesser amount that
constitutes all of the Requesting Shareholder’s Registrable Securities. In no
event shall the Company be required to effect more than one Demand Registration
or Underwritten Takedown hereunder within any ninety-day period or four or more
Demand Registrations and Underwritten Takedowns, in the aggregate, in any period
of twelve consecutive months.

 

(b)       Promptly after the expiration of the two-Business Day period referred
to in ‎Section 2.01(a)(ii), the Company will notify all Registering Shareholders
of the identities of the other Registering Shareholders and the number of shares
of Registrable Securities requested to be included therein. At any time prior to
the effective date of the registration statement relating to such registration,
the Requesting Shareholder may revoke such request, without liability to any of
the other Registering Shareholders, by providing a notice to the Company
revoking such request. Notwithstanding clause (d) below, a request, so revoked,
shall be considered to be a Demand Registration unless (i) such revocation arose
out of the fault of the Company (in which case the Company shall be

 

5 

 

obligated to pay all Registration Expenses in connection with such revoked
request), or (ii) the Requesting Shareholder reimburses the Company for all
Registration Expenses (other than the expenses set forth under clause (v) of the
definition of the term Registration Expenses) of such revoked request.

 

(c)       The Company shall be liable for and shall pay all Registration
Expenses in connection with any Demand Registration, regardless of whether such
Registration is effected, unless the Requesting Shareholder elects to pay such
Registration Expenses as described in the last sentence of ‎Section 2.01(b).

 

(d)       A Demand Registration shall not be deemed to have occurred unless the
registration statement relating thereto (A) has become effective under the
Securities Act and (B) has remained effective for a period of at least 30 days
(or such shorter period in which all Registrable Securities of the Registering
Shareholders included in such registration have actually been sold thereunder),
provided that a Demand Registration shall not be deemed to have occurred if,
after such registration statement becomes effective, (1) such registration
statement is interfered with by any stop order, injunction or other order or
requirement of the SEC or other governmental agency or court and (2) less than
75% of the Registrable Securities included in such registration statement have
been sold thereunder.

 

(e)       If a Demand Registration involves a Public Offering and the managing
underwriter advises the Company and the Requesting Shareholder that, in its
view, the number of shares of Registrable Securities requested to be included in
such registration exceeds the largest number of shares that can be sold without
having an adverse effect on such offering, including the price at which such
shares can be sold (the “Maximum Offering Size”), the Company shall include in
such registration up to the Maximum Offering Size all Registrable Securities
requested to be included in such registration by all Registering Shareholders
(allocated, if necessary for the offering not to exceed the Maximum Offering
Size, pro rata among such Shareholders on the basis of the relative number of
Registrable Securities held by each such Shareholder).

 

(f)       Upon notice to the Requesting Shareholder, the Company may postpone
effecting a registration pursuant to this ‎Section 2.01 for a reasonable time
specified in the notice but not exceeding, together with any suspension pursuant
to Section 2.03(c) hereof, 60 days in the aggregate in any period of twelve
consecutive months (which period may not be extended or renewed), if the Board
determines in good faith that: (i) upon the advice of an investment bank,
effecting the registration could materially and adversely affect an offering of
securities of the Company the preparation of which had then been commenced, (ii)
the Company is in possession of material non-public information the disclosure
of which during the period specified in such notice would not be in the best
interests of the Company or (iii) effecting the registration would impede, delay
or interfere with any pending material acquisition, corporate reorganiation or
similar transaction of the Company.

 

6 

 

(g)       In no event shall any securities be registered by the Company
(including for the benefit of any other Persons not party to this Agreement)
other than Registrable Securities in connection with a Demand Registration made
pursuant to this Section 2.01.

 

Section 2.02. Piggyback Registration. (a) Following the Effectiveness Date, if
the Company proposes to register any Shares under the Securities Act (other than
(i) a Demand Registration or a Shelf Registration, which will be subject to the
provisions of ‎Section 2.03, respectively, or (ii)  a registration on Form S-8
or S-4, or any successor or similar forms, relating to Shares issuable upon
exercise of employee stock options or in connection with any employee benefit or
similar plan of the Company or in connection with a direct or indirect
acquisition by the Company of another Person), whether or not for sale for its
own account, the Company shall each such time give prompt notice at least ten
Business Days prior to the anticipated filing date of the registration statement
relating to such registration to each Shareholder, which notice shall set forth
such Shareholder’s rights under this ‎Section 2.02 and shall offer such
Shareholder the opportunity to include in such registration statement the number
of Registrable Securities as each such Shareholder may request (a “Piggyback
Registration”), subject to the provisions of ‎Section 2.02(b). Upon the request
of any such Shareholder made within five Business Days after the receipt of
notice from the Company (which request shall specify the number of Registrable
Securities intended to be registered by such Shareholder), the Company shall use
all commercially reasonable efforts to effect the registration under the
Securities Act of all Registrable Securities that the Company has been so
requested to register by all such Shareholders, to the extent required to permit
the disposition of the Registrable Securities so to be registered, provided that
(A) if such registration involves a Public Offering, all such Shareholders
requesting to be included in the Company’s registration must sell their
Registrable Securities to the underwriters selected as provided in ‎Section
2.05(f) on the same terms and conditions as apply to the Company or the
Requesting Shareholders, as applicable, and (B) if, at any time after giving
notice of its intention to register any Registrable Securities pursuant to this
‎Section 2.02(a) and prior to the effective date of the registration statement
filed in connection with such registration, the Company shall determine for any
reason not to register such securities, the Company shall give notice to all
such Shareholders and, thereupon, shall be relieved of its obligation to
register any Registrable Securities in connection with such registration. No
registration effected under this ‎Section 2.02 shall relieve the Company of its
obligations to effect a Demand Registration to the extent required by ‎Section
2.01 or a Shelf Registration to the extent required by ‎Section 2.03. The
Company shall pay all Registration Expenses in connection with each Piggyback
Registration.

 

(a)       If a Piggyback Registration involves a Public Offering and the
managing underwriter advises the Company that, in its view, the number of Shares
that the Company and such Shareholders intend to include in such registration
exceeds the Maximum Offering Size, the Company shall include in such
registration, in the following priority, up to the Maximum Offering Size:

 

(i)       first, so much of the Registrable Securities proposed to be registered
for the account of the Company (or, if such registration is pursuant to a

 

7 

 

demand by a Person that is not a Shareholder, for the account of such other
Person) as would not cause the offering to exceed the Maximum Offering Size,

 

(ii)       second, all Registrable Securities requested to be included in such
registration by any Shareholders pursuant to this ‎Section 2.02 (allocated, if
necessary for the offering not to exceed the Maximum Offering Size, pro rata
among such Shareholders on the basis of the relative number of shares of
Registrable Securities so requested to be included in such registration by
each), and

 

(iii)       third, any securities proposed to be registered for the account of
any other Persons with such priorities among them as the Company shall
determine.

 

Section 2.03. Shelf Registration. (a) (i) Following the Effectiveness Date, any
Shareholder may request that the Company effect the registration under the
Securities Act of all or any portion of such Shareholder’s Registrable
Securities under a Registration Statement pursuant to Rule 415 under the
Securities Act (or any successor or similar rule) (a “Shelf Registration”). The
Company shall file such Registration Statement as promptly as reasonably
practicable and shall use reasonable best efforts to cause such Shelf
Registration to become effective. The Company shall only be required to
effectuate one Public Offering from any Shelf Registration (an “Underwritten
Takedown”) within any ninety-day period and not more than four Public Offerings
pursuant to Underwritten Takedowns and Demand Registrations, in the aggregate,
in any period of twelve consecutive months. Underwritten Takedowns may only be
requested by Shareholders where the aggregate proceeds expected to be received
from the sale of the Registrable Securities pursuant to such Underwritten
Takedown equals or exceeds $50,000,000 or such lesser amount that constitutes
all of the Requesting Shareholder’s Registrable Securities. The provisions of
‎Section 2.01 shall apply mutatis mutandis to each Underwritten Takedown, with
references to “filing of the registration statement” or “effective date” being
deemed references to filing of a prospectus or supplement for such offering and
references to “registration” being deemed references to the offering; provided
that Registering Shareholders shall only include Shareholders whose Registrable
Securities are included in such Shelf Registration or may be included therein
without the need for an amendment to such Shelf Registration (other than an
automatically effective amendment). So long as the Shelf Registration is
effective, no Shareholder may request any Demand Registration pursuant to
‎Section 2.01 with respect to Registrable Shares that are registered on such
Shelf Registration but shall instead have the right to request an Underwritten
Takedown as set forth above.

 

(b)       The Company shall be liable for and pay all Registration Expenses in
connection with any Shelf Registration.

 

(c)       Upon notice to the Shareholders, the Company may suspend usage of any
such Shelf Registration on for a reasonable time specified in the notice but not
exceeding, together with any suspension pursuant to Section 2.01(f) hereof, 60
days in the aggregate in any period of twelve consecutive months (which period
may not be extended or

 

8 

 

renewed), if the Board determines in good faith that: (i) upon the advice of an
investment bank, permitting usage of such Shelf Registration could materially
and adversely affect an offering of securities of the Company the preparation of
which had then been commenced, (ii) the Company is in possession of material
non-public information the disclosure of which during the period specified in
such notice would not be in the best interests of the Company or (iii)
permitting usage of such Shelf Registration would impede, delay or interfere
with any pending material acquisition, corporate reorganiation or similar
transaction.

 

Section 2.04. Lock-Up Agreements. (a) If any registration of Registrable
Securities shall be effected in connection with a Public Offering after the
First Public Offering, none of the Company, its directors or officers or any
Shareholder participating in such offering shall effect any public sale or
distribution, including any sale pursuant to Rule 144, of any Shares or other
equity or equity-linked securities of the Company (except as part of such Public
Offering) during the period beginning 14 days prior to the effective date of the
applicable registration statement or, in the case of a Shelf Registration, 14
days prior to launch of the offering until the earlier of (x) such time as the
Company and the lead managing underwriter shall agree and (y) 90 days following
the pricing date of the offering, and each shall, upon request, execute a
lock-up agreement containing such terms in customary form (a “Lock-up
Agreement”). In no event shall the duration of such restrictions imposed upon
any Shareholder be longer than those imposed upon the Company.

 

(b)       Whenever the Company proposes to offer and sell shares of its common
stock for its own account pursuant to a Public Offering, each Shareholder shall,
upon request, enter into a Lock-Up Agreement (other than with respect to any
Registrable Securities included in such Public Offering pursuant to Section 2.02
hereof) containing terms and of a duration consistent with those set forth in
Section 2.04(a) hereof. In no event shall the duration of such restrictions
imposed upon the Company be longer than those imposed upon any Shareholder.

 

Section 2.05. Registration Procedures. Whenever Shareholders request that any
Registrable Securities be registered pursuant to Section ‎2.01 or ‎2.02, or the
Company prepares a Shelf Registration pursuant to ‎Section 2.03, subject to the
provisions of such Sections, the Company shall use all commercially reasonable
efforts to effect the registration and the sale of Registrable Securities
covered thereby in accordance with the intended method of disposition thereof as
quickly as reasonably practicable, and, in connection with any such request:

 

(a)       The Company shall as expeditiously as possible prepare and file with
the SEC a registration statement on any form for which the Company then
qualifies or that counsel for the Company shall deem appropriate and which form
shall be available for the sale of the Registrable Securities to be registered
thereunder in accordance with the intended method of distribution thereof, and
use all commercially reasonable efforts to cause such filed registration
statement to become and remain effective for a period of not less than 30 days,
or in the case of a Shelf Registration, three years (or such shorter period in
which all of the Registrable Securities of the Shareholders included in such

 

9 

 

registration statement shall have actually been sold thereunder or cease to be
Registrable Securities), subject to ‎Section 2.03(c). Any such registration
statement shall be an automatically effective registration statement to the
extent permitted by the SEC’s rules and regulations.

 

(b)       Prior to filing a registration statement or prospectus or any
amendment or supplement thereto (other than any report filed pursuant to the
Exchange Act that is incorporated by reference therein), the Company shall, if
requested, furnish to each participating Shareholder and each underwriter, if
any, of the Registrable Securities covered by such registration statement copies
of such registration statement as proposed to be filed, and thereafter the
Company shall furnish to such Shareholder and underwriter, if any, such number
of copies of such registration statement, each amendment and supplement thereto
(in each case including all exhibits thereto and documents incorporated by
reference therein), the prospectus included in such registration statement
(including each preliminary prospectus and any summary prospectus) and any other
prospectus filed under Rule 424, Rule 430A, Rule 430B or Rule 430C under the
Securities Act and such other documents as such Shareholder or underwriter may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such Shareholder.

 

(c)       After the filing of the registration statement, the Company shall
(i) cause the related prospectus to be supplemented by any required prospectus
supplement and, as so supplemented, to be filed pursuant to Rule 424 under the
Securities Act, (ii) comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by such
registration statement during the applicable period in accordance with the
intended methods of disposition by the Shareholders thereof set forth in such
registration statement or supplement to such prospectus and (iii) promptly
notify each Shareholder holding Registrable Securities covered by such
registration statement of any stop order issued or threatened by the SEC or any
state securities commission and take all reasonable actions required to prevent
the entry of such stop order or to remove it if entered.

 

(d)       The Company shall use all commercially reasonable efforts to register
or qualify the Registrable Securities covered by such registration statement
under such other securities or “blue sky” laws of such jurisdictions in the
United States as any Registering Shareholder holding such Registrable Securities
reasonably (in light of such Shareholder’s intended plan of distribution)
requests, provided that the Company shall not be required to (A) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this ‎Section 2.05(d), (B) subject itself to
taxation in any such jurisdiction or (C) consent to general service of process
in any such jurisdiction.

 

(e)       The Company shall immediately notify each Shareholder holding
Registrable Securities covered by such registration statement, at any time when
a prospectus relating thereto is required to be delivered under the Securities
Act, of the occurrence of an event requiring the preparation of a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities,

 

10 

 

such prospectus will not contain an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading and, subject to ‎Section 2.03(c), promptly
prepare and make available to each such Shareholder and file with the SEC any
such supplement or amendment.

 

(f)       The Requesting Shareholder shall have the right to select an
underwriter or underwriters in connection with any Public Offering resulting
from any exercise of a Demand Registration (including any Underwritten
Takedown), which underwriter or underwriters shall be reasonably acceptable to
the Company. In connection with any Public Offering, the Company shall enter
into customary agreements (including an underwriting agreement in customary
form) and take such all other actions as are reasonably required in order to
expedite or facilitate the disposition of such Registrable Securities in any
such Public Offering, including the engagement of a “qualified independent
underwriter” in connection with the qualification of the underwriting
arrangements with FINRA.

 

(g)       Upon execution of confidentiality agreements in form and substance
reasonably satisfactory to the Company, the Company shall, in connection with
any Public Offering, make available for inspection by any Shareholder and any
underwriter participating in any disposition pursuant to a registration
statement being filed by the Company pursuant to this ‎Section 2.05 and any
attorney, accountant or other professional retained by any such Shareholder or
underwriter (collectively, the “Inspectors”), all financial and other records,
pertinent corporate documents and properties of the Company (collectively, the
“Records”) as shall be reasonably necessary or desirable to enable any of the
Inspectors to exercise its due diligence responsibility, and cause the Company’s
officers, directors and employees to supply all information reasonably requested
by any Inspectors in connection with such registration statement. Records that
the Company determines, in good faith, to be confidential and that it notifies
the Inspectors are confidential shall not be disclosed by the Inspectors unless
(i) the disclosure of such Records is necessary to avoid or correct a material
misstatement or omission in such registration statement or (ii) the release of
such Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction. Each Shareholder agrees that information obtained by it
as a result of such inspections shall be deemed confidential and shall not be
used by it or its Affiliates as the basis for any market transactions in the
Registrable Securities unless and until such information is made generally
available to the public. Each Shareholder further agrees that, upon learning
that disclosure of such Records is sought in a court of competent jurisdiction,
it shall give notice to the Company and allow the Company, at its expense, to
undertake appropriate action to prevent disclosure of the Records deemed
confidential.

 

(h)       In connection with any Public Offering, the Company shall use all
commercially reasonable efforts to furnish to each underwriter, if any, a signed
counterpart, addressed to such underwriter, of (i) an opinion or opinions of
counsel to the Company and (ii) a comfort letter or comfort letters from the
Company’s independent public accountants, each in customary form and covering
such matters of the kind customarily covered by opinions or comfort letters, as
the case may be, as the managing underwriter therefor reasonably requests.

 

11 

 

(i)       The Company shall otherwise use all commercially reasonable efforts to
comply with all applicable rules and regulations of the SEC, and make available
to its security holders, as soon as reasonably practicable, an earnings
statement or such other document covering a period of 12 months, beginning
within three months after the effective date of the registration statement,
which earnings statement satisfies the requirements of Rule 158 under the
Securities Act.

 

(j)       The Company may require each Shareholder promptly to furnish in
writing to the Company such information regarding the distribution of the
Registrable Securities as the Company may from time to time reasonably request
and such other information as may be legally required in connection with such
registration. In connection with a Shelf Registration, any Shareholder that does
not provide such information within five Business Days of a request by the
Company (which request is made before filing of the Shelf Registration) may have
its Registrable Securities excluded from such Shelf Registration; provided that
such securities shall be added within fifteen Business Days after the
Shareholder provides such information if the Company may add such securities to
such Shelf Registration without the need for a post-effective amendment (other
than an automatically effective amendment) to the Shelf Registration.

 

(k)       Each Shareholder agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in ‎Section 2.05(e),
such Shareholder shall forthwith discontinue disposition of Registrable
Securities pursuant to the registration statement covering such Registrable
Securities until such Shareholder’s receipt of the copies of the supplemented or
amended prospectus contemplated by ‎Section 2.05(e), and, if so directed by the
Company, such Shareholder shall deliver to the Company all copies, other than
any permanent file copies then in such Shareholder’s possession, of the most
recent prospectus covering such Registrable Securities at the time of receipt of
such notice. If the Company shall give such notice, the Company shall extend the
period during which such registration statement shall be maintained effective
(including the period referred to in ‎Section 2.05(a)) by the number of days in
the period from and including the date of the giving of notice pursuant to
‎Section 2.05(e) to the date when the Company shall make available to such
Shareholder a prospectus supplemented or amended to conform with the
requirements of ‎Section 2.05(e).

 

(l)       The Company shall use all commercially reasonable efforts to list all
Registrable Securities covered by such registration statement on any securities
exchange or quotation system on which the Shares are then listed or traded.

 

(m)       In any Public Offering pursuant to a Demand Registration or
Underwritten Takedown, the Company shall have appropriate officers of the
Company (i) prepare and make presentations at any “road shows” and before
analysts and (ii) otherwise use their reasonable efforts to cooperate as
reasonably requested by the underwriters in the offering, marketing or selling
of the Registrable Securities.

 

(n)       Each Shareholder agrees that, in connection with any offering pursuant
to this Agreement, it will not prepare or use or refer to, any “free writing
prospectus” (as defined in Rule 405 of the Securities Act) without the prior
written authorization of the

 

12 

 

Company (which authorization shall not be unreasonably withheld), and will not
distribute any written materials in connection with the offer or sale of the
Registrable Securities pursuant to any registration statement hereunder other
than the Prospectus and any such free writing prospectus so authorized.

 

Section 2.06. Participation in Public Offering. No Shareholder may participate
in any Public Offering hereunder unless such Shareholder (a) agrees to sell such
Shareholder’s Registrable Securities on the basis provided in any underwriting
arrangements approved by the Persons entitled hereunder to approve such
arrangements and (b) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements that are consistent
for all similarly situated Shareholders and the provisions of this Agreement in
respect of registration rights.

 

Section 2.07. Rule 144 Sales; Cooperation by the Company. If any Shareholder
shall transfer any Registrable Securities pursuant to Rule 144, the Company
shall cooperate, to the extent commercially reasonable, with such Shareholder
and shall provide to such Shareholder such information as such Shareholder shall
reasonably request. Without limiting the foregoing, the Company shall at any
time after any of the Company’s shares of capital stock are registered under the
Securities Act or the Exchange Act: (i) make and keep available public
information, as those terms are contemplated by Rule 144; (ii) timely file with
the SEC all reports and other documents required to be filed under the
Securities Act and the Exchange Act; and (iii) furnish to each Shareholder upon
request a written statement by the Company as to its compliance with the
reporting requirements of the Securities Act and the Exchange Act, a copy of the
most recent annual or quarterly report of the Company, and such other
information as such Shareholder may reasonably request in order to avail itself
of any rule or regulation of the SEC allowing such Shareholder to sell any
Registrable Securities without registration.

 

Article III
Indemnification and Contribution

 

Section 3.01. Indemnification by the Company. The Company agrees to indemnify
and hold harmless each Shareholder beneficially owning any Registrable
Securities covered by a registration statement, its officers, directors,
employees, partners and agents, and each Person, if any, who controls such
Shareholder within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act from and against any and all losses, claims, damages,
liabilities and expenses (including reasonable expenses of investigation and
reasonable attorneys’ fees and expenses) (collectively, “Damages”) caused by or
relating to any untrue statement or alleged untrue statement of a material fact
contained in any registration statement or prospectus relating to the
Registrable Securities (as amended or supplemented if the Company shall have
furnished any amendments or supplements thereto) or any preliminary prospectus
or free-writing prospectus (as defined in Rule 405 under the Securities Act), or
caused by or relating to any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as such

 

13 

 

Damages are caused by or related to any such untrue statement or omission or
alleged untrue statement or omission so made based upon information furnished in
writing to the Company by such Shareholder or on such Shareholder’s behalf
expressly for use therein. The Company also agrees to indemnify any underwriters
of the Registrable Securities, their officers and directors and each Person who
controls such underwriters within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act on substantially the same basis as that of
the indemnification of the Shareholders provided in this ‎Section 3.01.

 

Section 3.02. Indemnification by Participating Shareholders. Each Shareholder
holding Registrable Securities included in any registration statement agrees,
severally but not jointly, to indemnify and hold harmless the Company, its
officers, directors and agents and each Person, if any, who controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act to the same extent as the indemnity from the Company to such
Shareholder provided in ‎Section 3.01, but only with respect to Damages caused
by or relating to information furnished in writing by such Shareholder or on
such Shareholder’s behalf expressly for use in any registration statement or
prospectus relating to the Registrable Securities, or any amendment or
supplement thereto, or any preliminary prospectus or free-writing prospectus.
Each such Shareholder also agrees to indemnify and hold harmless underwriters of
the Registrable Securities, their officers and directors and each Person who
controls such underwriters within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act on substantially the same basis as that of
the indemnification of the Company provided in this ‎Section 3.02. As a
condition to including Registrable Securities in any registration statement
filed in accordance with ‎Article II, the Company may require that it shall have
received an undertaking reasonably satisfactory to it from any underwriter to
indemnify and hold it harmless to the extent customarily provided by
underwriters with respect to similar securities. No Shareholder shall be liable
under this ‎Section 3.02 for any Damages in excess of the net proceeds realized
by such Shareholder in the sale of Registrable Securities of such Shareholder to
which such Damages relate.

 

Section 3.03. Conduct of Indemnification Proceedings. If any proceeding
(including any governmental investigation) shall be brought or asserted against
any Person in respect of which indemnity may be sought pursuant to this ‎Article
III, such Person (an “Indemnified Party”) shall promptly notify the Person
against whom such indemnity may be sought (the “Indemnifying Party”) in writing
and the Indemnifying Party shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Party, and
shall assume the payment of all reasonable fees and expenses, provided that the
failure of any Indemnified Party so to notify the Indemnifying Party shall not
relieve the Indemnifying Party of its obligations hereunder except to the extent
that the Indemnifying Party is materially prejudiced by such failure to notify.
In any such proceeding, any Indemnified Party shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such Indemnified Party unless (a) the Indemnifying Party and the Indemnified
Party shall have mutually agreed to the retention of such counsel, (b) in the
reasonable judgment of such Indemnified Party representation of both parties by
the same counsel would be

 

14 

 

inappropriate due to actual or potential differing interests between them,
including one or more defenses or counterclaims that are different from or in
addition to those available to the Indemnifying Party, or (c) the Indemnifying
Party shall have failed to assume the defense within a reasonable time of notice
pursuant to this ‎Section 3.03. It is understood that, in connection with any
proceeding or related proceedings in the same jurisdiction, the Indemnifying
Party shall not be liable for the reasonable fees and expenses of more than one
separate firm (in addition to one local counsel per jurisdiction) at any time
for all such Indemnified Parties, and that all such fees and expenses shall be
reimbursed as they are incurred. In the case of any such separate firm for the
Indemnified Parties, such firm shall be designated in writing by the Indemnified
Parties. The Indemnifying Party shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent, or if there be a final judgment for the plaintiff, the Indemnifying
Party shall indemnify and hold harmless such Indemnified Parties from and
against any loss or liability (to the extent stated above) by reason of such
settlement or judgment. Without the prior written consent of the Indemnified
Party, no Indemnifying Party shall effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Party is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Party, unless such settlement (A) includes an unconditional release of such
Indemnified Party from all liability arising out of such proceeding, and
(B) does not include any injunctive or other equitable or non-monetary relief
applicable to or affecting such Indemnified Person.

 

Section 3.04. Contribution. If the indemnification provided for in this ‎Article
III is unavailable or unenforceable to the Indemnified Parties in respect of any
Damages, then each Indemnifying Party, in lieu of indemnifying the Indemnified
Parties, shall contribute to the amount paid or payable by such Indemnified
Party, in such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party and Indemnified Party in connection with the actions,
statements or omissions that resulted in such Damages as well as any other
relevant equitable considerations. The relative fault of such Indemnifying Party
and Indemnified Party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission of a material fact, has been
taken or made by, or relates to information supplied by, such Indemnifying Party
or Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission. The amount paid or payable by a party as a result of any Damages shall
be deemed to include, subject to the limitations set forth in this Agreement,
any reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this ‎Article III was available to such party in accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this ‎Section 3.04 were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this ‎Section 3.04, no Shareholder shall be
required to contribute, in the aggregate, any amount

 

15 

 

in excess of the amount by which the proceeds actually received by such
Shareholder from the sale of the Registrable Securities subject to the
proceeding exceeds the amount of any damages that such Shareholder has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission, except in the case of fraud by such Shareholder.
Each Shareholder’s obligation to contribute pursuant to this ‎Section 3.03 is
several in the proportion that the proceeds of the offering received by such
Shareholder bears to the total proceeds of the offering received by all such
Shareholders and not joint.

 

No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. The remedies
provided for in this ‎Article III are not exclusive and shall not limit any
rights or remedies that may otherwise be available to any Indemnified Party at
law or in equity.

 

Section 3.05. Other Indemnification. Indemnification similar to that provided in
this ‎Article III (with appropriate modifications) shall be given by the Company
and each Shareholder participating therein with respect to any required
registration or other qualification of securities under any foreign, federal or
state law or regulation or governmental authority other than the Securities Act.

 

Article IV
Miscellaneous

 

Section 4.01. Binding Effect; Assignability; Benefit. (a) This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective heirs, successors, legal representatives and permitted assigns. Any
Shareholder that ceases to own beneficially any Registrable Securities shall
cease to be subject to the terms hereof (other than (i) the provisions of
‎Article III applicable to such Shareholder with respect to any offering of
Registrable Securities completed before the date such Shareholder ceased to own
any Registrable Securities and (ii) this ‎Article IV).

 

(b)       Neither this Agreement nor any right, remedy, obligation or liability
arising hereunder or by reason hereof shall be assignable by any party hereto
pursuant to any Transfer of Registrable Securities or otherwise, except that
each Shareholder may assign rights hereunder to any Permitted Transferee of such
Shareholder. Any such Permitted Transferee shall (unless already bound hereby)
execute and deliver to the Company an agreement to be bound by this Agreement in
the form of Exhibit A hereto (a “Joinder Agreement”) and shall thenceforth be a
“Shareholder”.

 

(c)       Nothing in this Agreement, expressed or implied, is intended to confer
on any Person other than the parties hereto, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

 

Section 4.02. Waiver; Amendment. Waiver by any party of any default by the other
party of any provision of this Agreement shall not be deemed a waiver by the

 

16 

 

waiving party of any subsequent or other default, nor shall it prejudice the
rights of the other party. No provisions of this Agreement shall be deemed
waived, amended, supplemented or modified by any party, unless such waiver,
amendment, supplement or modification is in writing and signed by the Company
and the holders of at least a majority of the Registrable Securities at the time
of such proposed waiver, amendment, supplement or modification, provided that no
such waiver, amendment, supplement or modification shall adversely affect the
economic interests of any holder of Registrable Securities hereunder
disproportionately to other holders of Registrable Securities without the
written consent of such holder.

 

Section 4.03. Independent Nature of Shareholders’ Obligations and Rights. The
obligations of each Shareholder hereunder are several and not joint with the
obligations of any other Shareholder hereunder, and no Shareholder shall be
responsible in any way for the performance of the obligations of any other
Shareholder hereunder. Nothing contained herein or in any other agreement or
document delivered at any closing, and no action taken by any Shareholder
pursuant hereto or thereto, shall be deemed to constitute the Shareholders as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Shareholders are in any way acting in concert with
respect to such obligations or the transactions contemplated by this Agreement.
Each Shareholder shall be entitled to protect and enforce its rights, including
the rights arising out of this Agreement, and it shall not be necessary for any
other Shareholder to be joined as an additional party in any proceeding for such
purpose.

 

Section 4.04. Interpretation; Incorporation of Terms by Reference. This
Agreement is an “Ancillary Agreement” as such term is defined in the Separation
and Distribution Agreement and shall be interpreted in accordance with the terms
of the Separation and Distribution Agreement in all respects; provided that in
the event of any conflict or inconsistency between the terms of this Agreement
and the terms of the Separation and Distribution Agreement in respect of the
subject matter of this Agreement, the terms of this Agreement shall control in
all respects. Sections 9.03, 9.04, 9.05, 9.06, 9.07 (other than 9.07(d)), 9.08,
9.09 (without limiting Section 4.01 in any respect), 9.10, 9.11 (provided that
any Person that becomes a Shareholder after the date hereof shall provide his or
her notice information on Exhibit A), 9.12 and 9.13 of the Separation and
Distribution Agreement shall each be incorporated herein by reference, mutatis
mutandis, as if set forth in full herein.

 

[Signature pages follow]

 

17 

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed by their duly authorized representatives.

 

  LIVENT CORPORATION                 By: /s/ Paul Graves       Name:  Paul
Graves       Title:    Chief Executive Officer and President  

 

 

  FMC CORPORATION                 By: /s/ Pierre Brondeau       Name:  Pierre
Brondeau       Title:    Chief Executive Officer  

 

 

 

 

[Signature page to the Registration Rights Agreement]

 





 

